Citation Nr: 1514186	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a nervous condition now claimed as a psychiatric disorder, to include depression.

2. Entitlement to service connection for a psychiatric disorder, to include depression.

3. Entitlement to service connection for vertigo, to include as secondary to service connected bilateral hearing loss and tinnitus.

4. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In pertinent part, the October 2009 rating decision denied service connection for a lumbar spine disability and depression.  The April 2010 rating decision, in relevant part, denied service connection for vertigo.

The United States Court of Appeals for Veterans Claims has held that claims for service connection for one psychiatric disorder encompasses claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claim as shown on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that the Veteran's claim of service connection for a nervous condition was denied in a January 1970 rating decision.  The Veteran submitted a claim of service connection for depression in June 2009, which as noted above, has been recharacterized as a claim of service connection for a psychiatric disorder.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2014); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current claim of service connection for a psychiatric disorder is based on the same factual bases as the claim of service connection for a nervous condition.  As such, new and material evidence is necessary to reopen the claim.  Id. 

The issues of entitlement to service connection for vertigo and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 1970 rating decision, the RO denied the Veteran's claim of service connection for a nervous condition.  The Veteran did not file a notice of disagreement and no additional evidence was received within the appeals period.  Thus, the January 1970 rating decision is final.

2. The evidence received since the January 1970 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service is otherwise related to such service. 




CONCLUSIONS OF LAW

1. The January 1970 rating decision, which denied the Veteran's claim of service connection for a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2002).

2. The evidence received since the January 1970 rating decision is new and material, and the claim of service connection for a psychiatric disorder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in July 2009 that fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the letter did not provide notice regarding reopening a previously denied claim as required by Kent.  However, as the instant decision determines that new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, the notice deficiency is deemed moot.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Social Security Administration (SSA) Records have also been associated with the claims file.  

Additionally, the Veteran was provided a VA examination in March 2013, which is adequate for the purposes of determining service-connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the January 2015 Board videoconference hearing, the undersigned asked questions designed to elicit testimony that would help substantiate the claims and to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. New and Material Evidence

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Factual Background 

The Veteran's claim of service connection for a nervous condition was denied in a January 1970 rating decision because the condition was not considered a disability under the law and there was no diagnosed psychiatric disorder at that time.  The evidence of record at the time of the January 1970 rating decision included service treatment records and a December 1969 VA examination report.

The appellant was notified of this decision and of his procedural rights by letter in February 1970.  The Veteran did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the January 1970 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the January 1970 rating decision includes VA treatment records noting a diagnosis of depression and non-combat PTSD; a March 2013 VA examination report which suggested that mental troubles existed prior to military service and may have been aggravated by such service; and a transcript of the January 2015 Board videoconference hearing.

Analysis

The Board finds that the evidence received subsequent to the January 1970 rating decision is new as it was not part of the record at the time of the January 1970 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, the evidence indicates that the Veteran has a psychiatric disorder that may have been caused or aggravated by military service.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that his lumbar spine disability had its onset during military service.  

A review of service treatment records is negative for complaints of or treatment for a lumbar spine disability.  While the records noted treatment for a cervical spine injury, there is no indication that the lumbar spine was injured during service.  Additionally, the December 1962 separation examination and accompanying Report of Medical History did not demonstrate a lumbar spine condition at separation for military service.  

VA treatment records dated in February 2002 noted a diagnosis of bilateral stenosis.  In records dated in March 2002, the Veteran reported chronic low back pain since 1980 after rupturing a disc in the lumbar spine.  He also reported a history of L5 laminectomy in 1980.  He indicated that the pain had gotten worse since an automobile accident in December 2001.  An X-ray report dated in July 2009 noted degenerative changes of the lumbar spine.  It was again noted that the condition was exacerbated by a motor vehicle accident in December 2001. 

In the Veteran's substantive appeal (VA Form 9) received in June 2011, he stated that his back condition was aggravated during service.  He stated that the injury was documented in his service treatment records.

SSA records demonstrate that the appellant was awarded benefits for coronary artery disease and a back injury which included the lumbar spine.   Medical records associated with the SSA records indicated that the Veteran reported that he had a lumbar laminectomy in approximately 1979.  In the pain questionnaire submitted in conjunction with the appellant's SSA benefits claim, he reported that that lumbar spine pain began in 1980.  The records also demonstrated a work related low back in juries October 1985 in June 1986.  It was determined that the Veteran became too disabled to work in 1986.  

The Veteran was afforded a VA examination in March 2013.  At the time of the examination, he reported that the onset of lumbar spine pain was in November 1961.  Specifically, he stated that the condition began during advanced infantry training with activities such as carrying and running with heavy equipment.  The examiner noted a diagnosis of degenerative disc disease.  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted the absence of records during military service documenting an injury to the lumbar spine.  It was also noted that the December 1962 separation examination and history contained no reference to any history or active lumbar maladies or chronic lumbar conditions at the time of separation.  The examiner further determined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner again noted that there was no record to indicate a lumbar spine injury during service.  Therefore, the disorder was less likely than not due to or aggravated by military service.

VA treatment records dated in July 2014 noted continued complaints of and treatment for lumbar spine pain.

During the January 2015 Board videoconference hearing the Veteran reported that he injured his lumbar spine after falling while carrying a heavy gun.  He sought treatment, but x-ray results did not reveal an injury.  He further reported that he sought treatment following service in 1965 and had surgery in 1980.

Analysis

While the record demonstrates that the Veteran currently suffers from a lumbar spine disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records indicated treatment for a cervical spine condition.  However, there were no complaints of or treatment for a lumbar spine disability.  Moreover, a number of disorders were noted in the December 1962 separation examination and Report of Medical History; however, there were no lumbar spine conditions identified.  Additionally, the March 2013 VA examiner determined that the appellant's current lumbar spine disability was not caused by military service.  In so finding, the examiner noted that there were no records during military service documenting a lumbar spine disability and there was no lumbar spine condition noted at separation from service.  

The Veteran also asserted that his lumbar spine disability was aggravated by military service.  The Board notes that a lumbar spine disability was not noted upon the appellant's entrance into service.  Thus, he is presumed sound at entrance.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  However, the VA examiner indicated that the condition clearly and unmistakably existed prior to military service.  38 U.S.C.A. § 1153.  The VA examiner also determined that the condition was not aggravated beyond its natural progression by an in-service injury, event or illness.  Moreover, there are no other medical opinions of record regarding aggravation of the Veteran's lumbar spine disability by service.  Thus, service connection is not warranted for aggravation of a preexisting condition. 

The Board acknowledges that the Veteran has been awarded SSA benefits, in part, due to a back disability, which includes his lumbar spine condition.  However, the records do not indicate that the Veteran's lumbar spine disability is related to his period of military service.

The Board also acknowledges the Veteran's reports indicating that his current lumbar spine disability began in military service and has continued since that time.  He is competent to offer evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, his statements of continuity are not deemed to be credible here, because the overall record is not consistent with such assertions.  Rather, the record shows no complaints of back pain at separation from service.  Moreover, in VA treatment records dated in February 2002 the Veteran reported chronic low back pain since 1980 after rupturing a disc in the lumbar spine.  In SSA records, the Veteran also reported that the onset of back problems was in 1980.  Given such inconsistency in his statements, and given that he did not complain of lumbar spine pain at the time of his separation, it is concluded that neither the medical evidence nor the lay statements serve to establish continuity of symptomatology in the present case.  Moreover, to the extent that the March 2013 VA examiner may have reached his conclusion based solely on the absence of documented treatment in or proximate to service, any failure to consider the lay evidence here is deemed harmless error, since such evidence lacks credibility and thus has no probative value.

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record fails to show that the degenerative disc disease of the lumbar spine manifested to a compensable degree within one year after his discharge from service in February 1963.  38 C.F.R. §§ 3.307(a) and 3.309(a).

In summary, the most probative evidence shows that the Veteran's lumbar spine disability is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened and the appeal is granted to this extent only.  

Entitlement to service connection for a lumbar spine disability is denied.  




REMAND

The Veteran asserts that his vertigo is secondary to his service-connected bilateral hearing loss and tinnitus.  During the development of the claim, he was afforded VA examinations in November 2013 and May 2014.  The examiners determined that vertigo was not caused by the Veteran's service-connected hearing loss and tinnitus.

The Board finds that the November 2013 and May 2014 VA examinations are inadequate to determine the claim of service connection for vertigo.  Although the examiners determined that vertigo was not caused by the appellant's service-connected hearing loss and tinnitus, the examiners did not provide an opinion as to whether vertigo had been aggravated by the service-connected disabilities.  Thus, an additional examination and opinion should be obtained on remand.

With regard to the claim of service connection for a psychiatric disorder, the Veteran was afforded a VA examination in March 2013.  The examiner determined that there was no compelling evidence that the appellant's symptoms of depression were connected to service and were less likely than not attributable to his in-service experiences.  However, he noted that it was clear that the Veteran experienced mental troubles in the military that likely existed prior to his enlistment and may have been exacerbated by his service.

The Board finds additional information is needed prior to adjudicating the claim of service connection for a psychiatric disorder.  In this regard, the VA examiner indicated that the Veteran suffered from mental conditions that may have preexisted military service and may have been aggravated by service.  However, he did not identify what mental troubles or disabilities preexisted service nor did he provide an opinion as to whether such conditions were, in fact, worsened by military service.  As such an additional VA examination must be obtained on remand.  





Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his vertigo.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that vertigo is caused by the Veteran's service-connected bilateral hearing loss?

b. Is it at least as likely as not (a 50 percent probability or more) that vertigo has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected bilateral hearing loss?

c. Is it at least as likely as not (a 50 percent probability or more) that vertigo is caused by the Veteran's service-connected tinnitus?

d. Is it at least as likely as not (a 50 percent probability or more) that vertigo has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected tinnitus?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of vertigo prior to aggravation?

c. If vertigo is not caused or aggravated by the Veteran's service-connected bilateral hearing loss or tinnitus, is it at least as likely as not (a 50 percent probability or more) that vertigo had its onset during military service or is otherwise etiologically related to such service?

The examiner must discuss the article regarding dizziness submitted by the Veteran.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including personality disorders.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

For all diagnosed personality disorders, the examiner should provide an opinion to the following:

a. Did any diagnosed personality disorder clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made.

b. If a personality disorder is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress, such as to cause a superimposed acquired psychiatric disability?

If a personality disorder is found but it is determined that it did not preexist active service (or if a preexisting disorder was clearly and unmistakably aggravated during service) then is it at least as likely as not that any current psychiatric disorder is related to the in-service manifestations as a superimposed disorder?

The examiner must discuss the diagnosis of emotional instability and what, if any, relationship it has to any diagnosed psychiatric disorder.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


